TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 3, 2021



                                     NO. 03-21-00350-CV


                            $8,465.28 in US Currency, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on July 14, 2021. Having reviewed

the record, the Court holds that appellant has not prosecuted its appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.